OPINION — AG — AN OUT OF STATE BEER WHOLESALER, INSOFAR AS THE  OKLAHOMA ALCOHOLIC BEVERAGE CONTROL BOARD IS CONCERNED, MAY SELL BEER CONTAINING EXCESS OF 3.2 PERCENT ALCOHOL BY WEIGHT TO A RETAIL LIQUOR STORE LOCATED WITHIN THE CONFINES OF FORT SILL.(FEDERAL PROPERTY) AND, THE STATE OF OKLAHOMA, THROUGH THE OKLAHOMA ALCOHOL BEVERAGE CONTROL BOARD, DOES NOT HAVE THE POWER OR JURISDICTION TO REQUIRE AN OUT OF STATE BEER WHOLESALER TO OBTAIN AN OKLAHOMA ALCOHOLIC BEVERAGE CONTROL LICENSE TO SELL ALCOHOLIC BEVERAGES TO A RETAIL LIQUOR STORE LOCATED WITHIN THE CONFINES OF FORT SILL. A CLASS "A" WHOLESALER MAY NOT TRANSPORT STRONG BEER FROM OUT OF STATE TO FORT SILL AS AN AGENT OF AN OUT OF STATE BEER WHOLESALER IF, AS AN AGENT, HE RECEIVES COMPENSATION FOR SUCH TRANSPORTATION. A CLASS "B" WHOLESALER WHO OBTAINS EITHER A CARRIER'S OR A PRIVATE CARRIER'S LICENSE MAY NOT RETAIN A CLASS "B" WHOLESALE LICENSE. AN OKLAHOMA CLASS "B" WHOLESALER MAY NOT COMMERCIALLY OR OTHERWISE STORE ALCOHOLIC BEVERAGES THAT HE DOES NOT OWN WITHOUT FIRST OBTAINING A BONDED WAREHOUSE LICENSE PURSUANT TO 37 Ohio St. 1971 521 [37-521](M) CITE: 37 Ohio St. 1971 505 [37-505], 37 Ohio St. 1971 521 [37-521], 37 Ohio St. 1971 527 [37-527](A)(15), 37 Ohio St. 1971 521 [37-521](F), 37 Ohio St. 1971 505 [37-505], 37 Ohio St. 1941 41 [37-41],  80 Ohio St. 1971 4 [80-4] (DUANE N. RASMUSSEN) *** OVERRULED BY: OPINION NO. 80-326 (1980)